Citation Nr: 1518463	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals of a stroke, claimed as brain damage.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for status post left retinal detachment repair, with bilateral pseudophakia (claimed as an eye disorder).  

5.  Entitlement to service connection for carpal tunnel syndrome (CTS).  

6.  Entitlement to service connection for dyslexia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 1976.  

In February 2006, the Board of Veterans' Affairs (Board) denied service connection for PTSD.  By rating action in January 2007, the RO found that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.  

By rating action in February 2012, the RO, in part, denied service connection for residuals of a stroke, claimed as brain damage.  The Veteran and his representative were notified of this decision and advised that he had one year from the date of the letter to appeal.  In letters received in March and June 2012, the RO interpreted the Veteran's statements, in part, as a claim of service connection for residuals of a stroke.  The Veteran and his representative were notified in June 2012, that the appeal period for this issue had not expired and referred him to review prior letters from VA (August 2011 and February 2012) advising him of VA's duty to assist and of his appellate rights.  

These matters come before the Board of Veterans' Affairs (Board) on appeal from a January 2013 decision by the RO which continued the denial of service connection for residuals of a stroke, denied service connection for COPD, a bilateral eye disorder, dyslexia and CTS, and found that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.  A notice of disagreement was received in March 2013.  

Concerning the claim for residuals of a stroke, because the Veteran did initiate an appeal for this issue within one year from the date of the February 2012 notice letter that initially denied service connection, that matter is will be considered on a de novo basis.  


FINDINGS OF FACT

1.  Service connection for PTSD was last finally denied by the RO in January 2007.  

2.  The evidence received since the January 2007 RO decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for PTSD.  

3.  A respiratory disorder, including COPD, or an eye disorder, including left retinal detachment and bilateral pseudophakia, was not manifested in service or within one year of discharge from service, and there is no competent medical evidence of a causal connection between any claimed disability and service or any incident therein.  

4.  The Veteran is not shown to have dyslexia, residuals of a stroke or carpal tunnel syndrome (CTS), and there is no competent medical evidence of a causal connection between any claimed disability and service or any incident therein.  


CONCLUSIONS OF LAW

1.  The January 2007 RO decision that declined to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The Veteran does not have COPD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014). 

3.  The Veteran does not have residuals of a stroke due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).   

4.  The Veteran does not have an eye disability, including status post left retinal detachment repair or bilateral pseudophakia, due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

5.  The Veteran does not have carpal tunnel syndrome due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

6.  The Veteran does not have dyslexia due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation for the issues addressed in this decision was accomplished by way of letters from the RO to the Veteran dated in August 2011 and June 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Therefore, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  With respect to the claim for PTSD, the Board notes that while the Veteran did not submit any additional medical evidence, he was nevertheless examined by VA during the pendency of this appeal.  The Board finds that the VA psychiatric examination was comprehensive in scope, included a discussion of the Veteran's medical history and current findings, and offered a rational and plausible explanation for the medical opinion rendered.  

Concerning the claim to reopen service connection for a stroke, and the claims for COPD, a bilateral eye disorder, CTS and dyslexia, the Board notes that in general, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, however, the Board concludes that examinations are not needed for these issues because new and material evidence has not been submitted to reopen the claim for residuals of a stroke, and because there is either no evidence of a current disability (CTS and dyslexia) or evidence establishing an "in-service event, injury, or disease" which would support service incurrence (COPD and bilateral eye disorder).  See 38 C.F.R. § 3.159(c)(4)(iii).  

Furthermore, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for PTSD and residuals of a stroke, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for PTSD was last finally denied by the RO in January 2007 and there was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The regulation applicable to the Veteran's appeal of the claims for PTSD and residuals of a stroke defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence pertaining to the claims for PTSD or residuals of a stroke was received during the one year period following the January 2007 or February 2012 rating decisions that declined to reopen the claim for PTSD and initially denied service connection for residuals of a stroke, respectively.  

The evidence of record at the time of the January 2007 RO decision that denied service connection for PTSD included the Veteran's STRs, VA medical records from 1979 to 2006, private medical records from 1979 to 2004, a transcript of a December 2000 RO hearing, an August 2001 VA psychiatric examination report, and additional VA and private medical records, including some duplicate records received from the Social Security Administration in February 2003.  

The STRs showed no complaints, treatment or diagnosis for any psychiatric problems in service.  The STRs showed that the Veteran was evaluated by psychiatric services for alcoholism and was separated from service under Chapter 13 in March 1976.  The diagnosis was acute alcoholism.  Other than mild immaturity, the Veteran was not shown to have an acquired psychiatric disorder.  On a Report of Medical History for service separation in September 1975, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  The Veteran's psychiatric status was normal on examination at that time, and no pertinent abnormalities were noted.    

The Veteran's claim of service connection for PTSD was last finally denied by the RO in January 2007, on the basis that there was no evidence of any psychiatric complaints, treatment or findings in service or within one year of service separation, and no diagnosis of PTSD at any time subsequent thereto.  The August 2001 VA psychiatric examination included diagnoses of alcohol dependence, substance-induced delirium and possible borderline intellectual functioning.  The examiner noted that the Veteran did not describe any traumatic events that occurred in service and did not exhibit any of the classic symptoms of PTSD.  Similarly, the Veteran did not exhibit any signs or symptoms necessary for a diagnosis of PTSD on a VA psychiatric evaluation in August 2003, and the examiner opined that the Veteran did not have a psychiatric disability due to his military service.  Other than the Veteran's self-reported history of PTSD, the evidentiary record is completely devoid of any competent evidence of a diagnosis of PTSD.  

The evidence added to the record since the January 2007 rating decision shows continued treatment for various medical problems, but does not include any findings or diagnosis for PTSD.  On VA psychiatric examination in May 2011, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnoses included pain disorder with psychological factors and general medical condition, alcohol dependence, continuous and cognitive disorder, not otherwise specified (NOS).  The examiner opined that the Veteran's diagnoses were not related to any stressor event in service.  

The threshold for establishing service connection generally requires medical evidence of a current disability.  Here, the Veteran was denied service connection because he was not shown to have PTSD in service or at any time thereafter.  The evidence added to the record since the prior final rating decision does not show that the Veteran has ever been diagnosed with PTSD.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim or trigger the duty to assist by providing a medical examination.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - In General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

COPD, Eye Disorder, Residuals of a Stroke, CTS & Dyslexia

Concerning the claims of service connection for COPD, an eye disorder, CTS and dyslexia, the Board notes that the Veteran has not offered any specific argument or theory as to why he believes that the claimed disabilities are related to his military service.  

Other than refractive error of the eyes noted at service enlistment and a couple common colds during service, the STRs showed no complaints, treatment, abnormalities or diagnosis for any respiratory, eye or wrist problems in service or until many years thereafter.  The STRs showed that the Veteran suffered superficial lacerations on his nose and a nasal fracture in a truck accident during basic training in October 1974.  The lacerations were treated and the Veteran was place on light duty for one week, then returned to full duty.  The Veteran did not lose consciousness, made no mention of any eye or vision problems and no pertinent abnormalities were noted on examination.  There were no further complaints or treatment for any related problems in service, and the Veteran specifically denied any eye trouble, head injury, shortness of breath, asthma, arthritic symptoms, lameness or swollen or painful joints at the time of his separation examination in September 1975, and no pertinent abnormalities were noted on examination at that time.  

Private medical records showed that the Veteran was in a severe motorcycle accident in March 1979, and suffered multiple facial fractures requiring extensive surgical repair.  He also suffered retinal detachment on the left side, spiral fracture of the left humerus with elbow injury and nonspecified internal injuries, and was in a coma for two weeks.  

When examined by VA in June 1999, the Veteran reported significant photosensitivity but denied any problems secondary to the facial fractures or vision problems.  On examination, there was significant disfigurement of the left pupil from the 1979 trauma with corrected vision to 20/20, bilaterally.  A private progress note, dated in June 1999, showed the Veteran was working as a roofer and had right wrist swelling for a few weeks.  The Veteran denied any wrist pain but reported occasional numbness in his entire hand, which the examiner commented was not in any nerve distribution.  The assessment included subjected right wrist swelling likely secondary to overuse syndrome.  

A private report, dated in January 2001, indicated that the Veteran smoked more than a pack of cigarettes a day.  On examination, his lungs were clear to auscultation, bilaterally with a slightly prolonged expiratory phase.  The impression included bronchitis.  

A private medical report, dated in June 2003, showed that the Veteran had an intercapsular cataract operation of his left eye in the 1980's, and that he underwent anterior vitrectomy and a sewn-in posterior chamber intraocular lens in his left eye in November 1991.  Corrected vision in the left eye was 20/20, but was diminished to 20/400 in the right eye due to further cataract formation.  The physician recommended that the Veteran consider additional cataract surgery for his right eye.  The Veteran was treated for a superficial abrasion of the right eye in December 2003, and was shown to have zero near distant vision in the right eye due to a very dense cataract.  A private report, dated in September 2009, indicated that the Veteran had a cataract removed from his right eye.  The report did not indicate the date of the Veteran's right eye surgery and the evidentiary record as currently constituted does not include any treatment records for that procedure.  Parenthetically, the Board notes that the Veteran reported that his eye surgery was in 2003, but a request for records from the private healthcare provider was to the effect that there was no record of any treatment for the Veteran in 2003.  (See June 2011 letter from Tongass Regional Eye Clinic).  The diagnosis on a VA fee basis examination in March 2011 included status post repair of retinal detachment of the left eye and bilateral pseudophakia.  

When examined by VA in March 2011, the Veteran reported the gradual onset of a chronic cough since 2001, and said that he was diagnosed with COPD and given inhalers.  The Veteran denied any joint symptoms or hand problems and no neurological abnormalities of the upper extremities were noted.  A chest x-ray study showed chronic interstitial changes of the lungs with no acute infiltrative process demonstrated.  The heart was within the upper limits of normal size.  The diagnoses included COPD.  

The evidentiary record showed that the Veteran was treated on a couple of occasions for left and right wrist pain after extensive physical use, such as, while working as a roofer and using a hammer.  (See i.e., August 2012 VA outpatient note (Virtual VA)).  However, the Veteran has not submitted any evidence of a diagnosis of CTS or that he has a wrist disability that is related to service or any incident therein.  Again, the Veteran has not submitted any evidence of residuals of a stroke that is related to service or any incident therein.

Similarly, while the evidence of record indicated that the Veteran may have a learning disability (see August 2001 VAX) or a possible cognitive disorder (see July 2004 private psychological report), there is no competent evidence that he is dyslexic or has ever been diagnosed with dyslexia.  

While the Veteran is competent to describe his experiences and symptoms, the etiology of his symptoms may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In order to establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, there was no evidence of any signs or symptoms of a respiratory or cardiovascular disorder, residuals of a stroke or an eye or wrist injury or disability in service, and no evidence of COPD until more than three decades after service.  The medical evidence showed that the Veteran's left retinal detachment was due to a severe motorcycle accident three years after his discharge from service, and that his pseudophakia (cataracts) developed some 10 or more years after the motorcycle accident.  The first complaint of any wrist problem was in 1999, some 25 years after service.  The Veteran has not alleged that he had any respiratory, heart, wrist or eye problems in service, nor has he presented any competent medical evidence showing a causal connection between any claimed disability and service.  There is no competent evidence that the Veteran has ever suffered a stroke or that he was diagnosed with CTS or dyslexia.  None of the claimed disabilities are diseases for which a presumption applies nor is chronicity of symptoms a factor here.  

As there was no evidence of a respiratory, residuals of a stroke, or an eye or wrist disorder in service or until many years thereafter; no evidence of arthritis or cardiovascular disease within one year of discharge from service, and no competent evidence relating any claimed disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

New and material evidence not having been received to reopen the claim of service connection for PTSD, the appeal is denied.  

New and material evidence not having been received to reopen the claim of service connection for residuals of a stroke, claimed as brain damage, the appeal is denied.  

Service connection for COPD is denied.  

Service connection for status post left retinal detachment repair, with bilateral pseudophakia is denied.  







Service connection for CTS is denied.  

Service connection for dyslexia is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


